Motion by the respondent, Philip Irwin Aaron, for reinstatement as an attorney and counselor-at-law. The respondent was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on December 18, 1963. By opinion and order of this Court dated September 8, 1997, he was disbarred (see Matter of *785Aaron, 232 AD2d 119 [1997]). By decision and order on motion of this Court dated November 21, 2005, the respondent’s motion for reinstatement was denied. By decision and order on motion of this Court dated March 29, 2006, his motion for reargument was denied. By decision and order on motion of this Court dated July 11, 2008, the respondent’s motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on the respondent’s current fitness to be an attorney, including, but not limited, to: (1) his compliance with the order of disbarment, particularly with respect to the numerous legal actions and proceedings in which he appeared pro se and the proceedings which he “handled” on behalf of Steph-Leigh Associates; and (2) the payments he received from his former law firm, whether in the form of “severance payments,” “income pass through,” or “severance income,” as reported on his tax returns filed for the years 1997 through 2003. Upon the papers submitted in support of the motion and the papers submitted in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is Ordered that the motion is granted; and it is further, Ordered that, effective immediately, the respondent, Philip Irwin Aaron, is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of Philip Irwin Aaron to the roll of attorneys and counselors-at-law. Prudenti, P.J., Mastro, Rivera, Skelos and Fisher, JJ., concur.